849 F.2d 610
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William R. VIRGIL, Petitioner-Appellant,v.SUPERINTENDENT, CAMPBELL COUNTY JAIL, Respondent-Appellee.
No. 88-5172.
United States Court of Appeals, Sixth Circuit.
June 16, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Petitioner appeals the district court's judgment dismissing his petition seeking habeas relief filed under 28 U.S.C. Sec. 2254.  This appeal was referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner claimed that he was illegally extradited from Ohio to Kentucky to stand trial for murder.  After properly construing the petition as one filed under 28 U.S.C. Sec. 2241, the district court dismissed the petition for failure to state a cognizable claim for relief.


3
Upon consideration, we deny the petitioner's motion for counsel and for the reasons stated by the magistrate, and as adopted by the district court, we hereby affirm the judgment of dismissal.  Rule 9(b)(5), Rules of the Sixth Circuit.